DETAILED ACTION
The following office action is responsive to the claims filed on January 22nd, 2021. Claims 1-6, and 9-16 are pending in the application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 2 and 10 provided in the communication filed on January 22nd, 2021 are sufficient to overcome the objections and 112(b) rejections from the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description in  return header pipe.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “a pipe extending from the water outlet side of the water heat exchanger and the water return header pipe.” This renders the claim indefinite as there is no pipe which extends from both the water outlet side of the water heat exchanger and the water return header pipe as the water return header pipe is on the inlet side of the water heat exchanger. For the sake of prosecution it is interpreted that the claim reads “a pipe extending from the water outlet side of the water heat exchanger and the water delivery header pipe.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dazai et al (US2012/0029707, hereinafter "Dazai"), Shibata (US2017/0370324), Ma (CN205783796U), and Matsumoto (WO2012050087).
With respect to Claim 1, Dazai discloses a refrigeration cycle apparatus (1, Fig. 1) that is connected to a load (5, Fig. 1) through a water return header pipe (7, Fig. 1) and a water delivery header pipe (3, Fig. 1) connected with each other by a bypass pipe (16, Fig. 1) at which a bypass valve is provided (17, Fig. 1). Dazai also discloses an outlet pressure sensor (11, Fig. 1) provided on a water outlet side of the water heat exchanger (heat source apparatus 1) and capable of measuring water pressure (Paragraph 26). Dazai also discloses a controller (14, Fig. 1) where the controller (14, Fig. 1) is capable of controlling (Paragraph 27) an opening degree of the bypass valve (17, Fig. 1) such that a value of water pressure measured by the outlet pressure sensor is equal to a preset target value (Paragraph 21). 
With respect to Claim 2, Dazai discloses refrigeration cycle apparatus of claim 1, wherein the controller (14, Fig. 1) is connected via a signal line (Fig. 1, Arrows connecting controller with pump are interpreted as signal lines) with a pump (2, Fig. 1) capable of sending out water (Fig. 1 and Paragraph 25) from the water return header pipe (7, Fig. 1) to the water heat exchanger (1, Fig. 1), and is capable of controlling the opening degree (Paragraph 27) of the bypass valve (17, Fig. 1) and operating frequency of the pump (2) such that the water pressure value is equal to the target value (Paragraph 21).
With respect to Claim 5, Dazai discloses that the controller (14, Fig. 1) is capable of controlling the opening degree (Paragraph 27) of the bypass valve and the operating frequency of the pump such that the value of water pressure measured by the outlet pressure sensor is equal to the target value (Paragraph 27). 
With respect to Claim 1, Dazai does not disclose the refrigeration cycle apparatus comprising: a compressor configured to compress refrigerant and discharge the refrigerant to a refrigerant pipe; an air heat exchanger configured to exchange heat between air and the refrigerant flowing through the refrigerant pipe; an expansion valve configured to adjust pressure of the refrigerant flowing through the refrigerant pipe; a water heat exchanger configured to exchange heat between water supplied from the water return header pipe and the refrigerant and send out the water to the water delivery header pipe; and a controller configured to control the compressor and the expansion valve, wherein an open tank is connected to the water return header pipe via a water pipe, the open tank being used for water replenishment, the water heat exchanger, a water pipe connected to the water heat exchanger, the water return header pipe and the water delivery header pipe are provided at a substantially equal height from the ground. 
With respect to Claim 5, Dazai does not disclose the heat source apparatus including the compressor, the air heat exchanger, the expansion valve, the water heat exchanger, the outlet pressure sensor, and the pump.
With respect to Claim 1, Shibata teaches a refrigeration cycle apparatus (Fig. 2) comprising: an open tank (29 & 30, Fig. 6) connected to a water return header pipe (23, Fig. 6) via a water pipe (37, Fig. 6), the open tank being used for water replenishment (Fig. 6, It is clear that the system can be replenished through the opening in the tank). 
With respect to Claim 1, Ma teaches the water heat exchanger (5, Fig. 1), a water pipe connected to the water heat exchanger (6, Fig. 1), the water return header pipe (4, Fig.1) and the water delivery header pipe (See figure bellow) are provided at a substantially equal height from the ground (Ma Paragraphs 16-18, Translation provided).

    PNG
    media_image1.png
    604
    1384
    media_image1.png
    Greyscale

	 
	With respect to Claim 1, Matsumoto teaches a refrigeration cycle apparatus (1A, Fig. 2) comprising: a compressor (11, Fig. 2) capable of compressing refrigerant and discharging the refrigerant (Lines 316-325, Matsumoto Translation) to a refrigerant pipe (p, Fig. 2); an air heat exchanger (14, Fig. 2) capable of exchanging heat between air and the refrigerant flowing through the refrigerant pipe (lines 235-239, Matsumoto Translation); an expansion valve (15, Fig. 2) capable of adjusting pressure of the refrigerant flowing through the refrigerant pipe (Fig. 2, The geometry of an expansion valve causes a pressure drop in the refrigerant flowing through it); a water heat exchanger (16, Fig. 2) capable of exchanging heat between water supplied from the water return header pipe (8, Fig. 2) and the refrigerant and send out the water to the water delivery header pipe (4, Fig. 2, Lines 316-325 of Matsumoto translation describe the capability of the water heat exchanger); and a controller (10, Fig. 2) capable of controlling the compressor and the expansion valve (Lines 433-440 Matsumoto Translation).
With respect to Claim 5, Matsumoto teaches a heat source apparatus (1A, Fig. 2) including the compressor (11, Fig. 2), the air heat exchanger (14, Fig. 2), the expansion valve (15, Fig. 2), the water heat exchanger (16, Fig. 2), the outlet pressure sensor (22, Fig. 2), and the pump (2A, Fig. 2). 
A person of ordinary skill in the art, at the time of filing, would find it obvious to modify the refrigeration cycle device of Dazai by adding the open tank of Shibata so that the water going through the system can be open to the atmospheric pressure to thereby reduce the fluid and overall system pressure (Shibata Paragraph 25). It would then be obvious to modify the header and water pipes of Dazai by moving the return header pipe, delivery header pipe, the water heat exchanger and the water pipe connected to the heat exchanger of Dazai so that they are all substantially the same height from the ground as taught by Ma so that there is no pressure drop in the system due to height. Ma states that placing the water pipes at the same height reduces strain on the water pump and allows a constant pressure control (Ma Paragraphs 16-18, Translation provided). The person of ordinary skill in the art would then find it obvious to modify the heat source apparatus of Dazai by adding the compressor, air heat exchanger, expansion valve, water heat exchanger and controller of Matsumoto so that the controller can regulate and select between the water heating and cooling cycles of the heat apparatus system (Matsumoto lines 187 – 201, Translation provided). It would then be obvious to add connections (signal lines) from the controller of Dazai to the compressor and the expansion valve of Matsumoto so that the controller can also control the performance of the heat source apparatus and to further control the target variable (Matsumoto lines 281-285, Translation provided). 
With respect to Claim 4, the combination of Dazai, Shibata, Ma and Matsumoto discloses the invention of claim 1. Dazai states that the refrigeration cycle apparatus can possibly have more than one heat source device (Paragraph 40, Dazai).
With respect to Claim 4, Dazai does not disclose a plurality of heat source apparatuses each including the compressor, the air heat exchanger, the expansion valve, the water heat exchanger, and the outlet pressure sensor, wherein the controller is configured to use, as the water pressure value to be compared with the target value, an average of values of water pressure collected from a plurality of the outlet pressure sensors.
With respect to Claim 4, Matsumoto teaches a refrigeration cycle apparatus, further comprising a plurality of heat source apparatuses (1A/B/C, Fig. 2) each including the compressor (11, Fig. 2), the air heat exchanger (14, Fig. 2), the expansion valve (15, Fig. 2), the water heat exchanger (16, Fig. 2), and the outlet pressure sensor (22, Fig. 2), wherein the controller (10, Fig. 2) is capable of using, as the water pressure value to be compared with the target value, an average of values of water pressure collected from a plurality of the outlet pressure sensors (Line 697-706 in translation provided).
It would be obvious for one of ordinary skill in the art to modify apparatus of the combination of Dazai, Shibata, Ma, and Matsumoto by adding the additional heat source apparatuses taught by Matsumoto to increase control of operating conditions based on load side demands (Matsumoto Lines 433-440, Translation provided). In this situation it would be obvious to modify the control strategy of the combination by changing the control variable of the combination from just one output sensor to the average of all the output sensors in each of the plurality of heat source apparatuses, as taught by Matsumoto, to more accurately control the output of the system as a whole (Matsumoto Translation lines 697-735).  
With respect to Claim 6, the combination of Dazai, Shibata, Ma and Matsumoto discloses the invention of claim 5. Dazai states that the refrigeration cycle apparatus can possibly have more than one heat source device (Paragraph 40, Dazai).
With respect to Claim 6, Dazai does not disclose a plurality of the heat source apparatuses, wherein the controller is configured to use, as the water pressure value to be compared with the target value, an average of values of water pressure collected from a plurality of the outlet pressure sensors.
With respect to Claim 6, Matsumoto teaches the refrigeration cycle apparatus of claim 5, comprising a plurality of the heat source apparatuses (1A/B/C, Fig. 2) wherein the controller (10, Fig. 2) is configured to use, as the water pressure value to be compared with the target value, an average of values of water pressure collected from a plurality of the outlet pressure sensors (Matsumoto Translation lines 697-735).
It would be obvious for one of ordinary skill in the art to modify apparatus of the combination of Dazai, Shibata, Ma, and Matsumoto by adding the additional heat source apparatuses taught by Matsumoto to increase control of operating conditions based on load side demands (Matsumoto Lines 433-440, Translation provided). In this situation it would be obvious to modify the control strategy of the combination by changing the control variable of the combination from just one output sensor to the average of all the output sensors in each of the plurality of heat source apparatuses, as taught by Matsumoto, to more accurately control the output of the system as a whole (Matsumoto Translation lines 697-735).  
Claims 3,9,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Dazai, Shibata , Ma , and Matsumoto in view of Tanaka (JP2004/184052A) .
With respect to Claim 3, the combination of Dazai, Shibata, Ma, and Matsumoto discloses the refrigeration cycle apparatus of claim 1. 
With respect to Claim 9, the combination of Dazai, Shibata, Ma, and Matsumoto discloses heat source apparatus (1A, Fig. 2 Matsumoto) including the compressor (11, Fig. 2 Matsumoto), the air heat exchanger (14, Fig. 2 Matsumoto), the expansion valve (15, Fig. 2 Matsumoto), the water heat exchanger (16, Fig. 2 Matsumoto), the outlet pressure sensor (22, Fig. 2 Matsumoto), the pump (2A, Fig. 2 Matsumoto).
With respect to Claim 10, the combination of Dazai, Shibata, Ma, and Matsumoto discloses that the controller is connected with the pump via a signal line (Fig. 2 Matsumoto). 
With respect to Claim 3, the combination of Dazai, Shibata, Ma, and Matsumoto as applied to Claim 1 does not disclose that the controller is connected via a signal line with an inlet pressure sensor configured to measure water pressure, the inlet pressure sensor being provided at a water inlet port of a pump configured to send out water from the water return header pipe to the water heat exchanger. The combination does not teach that the controller is configured to control the opening degree of the bypass valve such that a pressure difference between the value of water pressure measured by the outlet pressure sensor and value of water pressure measured by the inlet pressure sensor is equal to the target value. 
With respect to Claim 9, the combination of Dazai, Shibata, Ma, and Matsumoto as applied to Claim 1 does not disclose that the heat source apparatus includes inlet pressure sensor.
With respect to Claim 10, the combination of Dazai, Shibata, Ma, and Matsumoto does not disclose the controller is configured to control the opening degree of the bypass valve and an operating frequency of the pump such that the pressure difference between the value of water pressure measured by the outlet pressure sensor and the value of water pressure measured by the inlet pressure sensor is equal to the target value.
With Respect to Claim 3, Matsumoto teaches that the controller is connected via a signal line with an inlet pressure sensor (20, Fig. 2 Matsumoto) capable of measuring water pressure (Lines 681-689, Matsumoto Translation), the inlet pressure sensor being provided at a pump (2A, Fig. 2) configured to send out water from the water return header pipe (8, Fig. 2) to the water heat exchanger (16, Fig. 2). 
With respect to Claim 9, Matsumoto teaches a heat source apparatus including the inlet pressure sensor (20, Fig. 2 Matsumoto).
With respect to Claim 10, Matsumoto teaches the controller is capable of controlling the operating frequency of the pump (2A, Fig. 2) such that the pressure difference between the value of water pressure measured by the outlet pressure sensor (22, Fig. 2) and the value of water pressure measured by the inlet pressure sensor (20, Fig. 2) is equal to the target value (Matsumoto Translation lines 697-706).

    PNG
    media_image2.png
    386
    537
    media_image2.png
    Greyscale

With respect to Claim 3, Tanaka teaches a refrigeration cycle apparatus (Fig. 1) comprising a controller (13, Fig. 4) connected via a signal line with an inlet pressure sensor (9, Fig. 4) capable of measuring water pressure (Paragraph 2 of Description, Tanaka Translation), the inlet pressure sensor being provided at a water inlet port of a pump (P1, Fig. 4) capable of sending out water (Paragraph 2 of Description, Tanaka Translation) from the water return header pipe (6, Fig. 4) to the water heat exchanger (GP1, Fig. 4) , and is capable of controlling the opening degree (Paragraph 4 of Description, Tanaka Translation) of the bypass valve (8, Figure 4) such that a pressure difference between the value of water pressure measured by the outlet pressure sensor (see figure above) and value of water pressure measured by the inlet pressure sensor (see figure above) is equal to the target value (Paragraph 4 of Description, Tanaka Translation).
With respect to Claim 10, Tanaka teaches the controller (13, Fig. 4) is capable of controlling the opening degree (Paragraph 4 of Description, Tanaka Translation) of the bypass valve (8, Fig. 4) and an operating frequency of the pump (P1, Fig. 4) such that the pressure difference between the value of water pressure measured by the outlet pressure sensor (9, Fig. 4 and outlet shown in figure above) and the value of water pressure measured by the inlet pressure sensor (9, Fig. 4 and inlet shown in figure above) is equal to the target value (Paragraph 4 of Description, Tanaka Translation). 
A person of ordinary skill in the art, at the time of filing, would find it obvious to modify the combination of Dazai, Shibata, Ma and Matsumoto by further adding the input pressure sensor of Matsumoto to the heat apparatus to measure pressure drop and flow rate of the water through the heat apparatus. Matsumoto states that monitoring these two values allows the user to determine if the system is operating steadily after changes to the operating frequency of the pump (Lines 697-720, Matsumoto Translation). In order to form the combination, one skilled in the art would know to use the location of the inlet of the water pump (essentially the water pipe connected to the heat exchanger) in the combination to position the sensor at as taught by Tanaka, so that the user can get a more accurate pressure drop reading across the whole system (Paragraph 10 of the Tanaka translation provided by applicant). The person of ordinary skill in the art would then find it obvious to modify the control variable for opening the bypass valve and changing the operating frequency of the pump of the combination by changing it from the reading of the output sensor to the pressure difference between the inlet and outlet pressure sensors, once they are in the position taught by Tanaka, resulting in better control over the system and accounting for any fluctuations in flow when the demand of the load fluctuates or when any of the plurality of Heat source apparatuses switch from heating to cooling (Paragraph 10 of the Tanaka). 
With respect to Claim 11, the combination of Dazai, Shibata, Ma, Matsumoto, and Tanaka discloses the invention of claim 10 but does not disclose a plurality of the heat source apparatuses, wherein the controller is configured to use, as the pressure difference, a pressure difference between an average of values of water pressure collected from a plurality of the outlet pressure sensors and an average of values of water pressure collected from a plurality of the inlet pressure sensors 
With respect to Claim 11, Matsumoto teaches a plurality of heat source apparatuses (1A/B/C, Fig. 2 Matsumoto), wherein the controller (10) is capable of using, as the pressure difference (Matsumoto Translation lines 697-735), a pressure difference between an average of values of water pressure collected from a plurality of the outlet pressure sensors and an average of values of water pressure collected from a plurality of the inlet pressure sensors (Matsumoto Translation lines 697-735).
It would be obvious for one of ordinary skill in the art to modify apparatus of the combination of Dazai, Shibata, Ma, and Matsumoto by adding the additional heat source apparatuses taught by Matsumoto to increase control of operating conditions based on load side demands (Matsumoto Lines 433-440, Translation provided). In this situation it would be obvious to modify the control strategy of the combination by changing the control variable of the combination from the difference between the one output sensor and the one input sensor to the average of differences between the plurality of input and output sensors in each of the plurality of heat source apparatuses, as taught by Matsumoto, to more accurately control the output of the system as a whole (Matsumoto Translation lines 697-735).  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dazai, Shibata, Ma and Matsumoto  as applied to claim 1 above, and further in view of Matsumoto.
With regards to Claim 12, the combination of Dazai, Shibata, Ma and Matsumoto discloses the refrigeration cycle apparatus of claim 1, but is silent towards wherein the controller is configured to control an opening degree of the bypass valve such that the value of water pressure measured by the outlet pressure sensor is equal to the preset target value without directly measuring a pressure of the bypass pipe, the water return header pipe, and the water delivery header pipe.

    PNG
    media_image3.png
    281
    509
    media_image3.png
    Greyscale

With regards to Claim 13, the combination of Dazai, Shibata, Ma and Matsumoto discloses the refrigeration cycle apparatus of claim 1, further comprising a pipe (Pipe, Figure above) extending from the water outlet side of the water heat exchanger and the water delivery header pipe (Please refer to 112a/b rejections.).
With regards to Claim 13, the combination of Dazai, Shibata, Ma and Matsumoto is silent towards wherein the outlet pressure sensor is provided on the pipe extending from the water outlet side of the water heat exchanger and the water delivery header pipe.
With regards to Claim 14, the combination of Dazai, Shibata, Ma and Matsumoto discloses the refrigeration cycle apparatus of claim 1, further comprising a heat source apparatus, wherein the water heat exchanger is housed by the heat source apparatus (Heat source apparatus is 1, Fig. 1 of Dazai, which comprises the water heat exchanger).
With regards to Claim 14, the combination of Dazai, Shibata, Ma and Matsumoto is silent towards the outlet pressure sensor being housed by the heat source apparatus. 
With regards to Claim 15 the combination of Dazai, Shibata, Ma and Matsumoto discloses the refrigeration cycle apparatus of claim 1, further comprising a heat source apparatus (Heat source apparatus is 1, Fig. 1 of Dazai).
With regards to Claim 15, the combination of Dazai, Shibata, Ma and Matsumoto is silent towards the outlet pressure sensor is provided in the heat source apparatus.
With regards to Claims 12-15, Matsumoto further teaches a heat source apparatus (1A, Fig. 2), which houses an outlet pressure sensor (22, Fig. 2) and a water heat exchanger (Fig. 2), Wherein the sensor is disposed on a pipe extending from the water outlet side of the water heat exchanger (16, Fig. 2) and the water delivery header pipe (4, Fig. 2).
The only difference between the prior art and the claimed invention is that the outlet pressure sensor is placed on the delivery header and not on a pipe extending from the water outlet side of the water heat exchanger and the water delivery header pipe. Matsumoto clearly teaches it is possible to place an outlet pressure sensor on a pipe extending from the water outlet side of the water heat exchanger and the water delivery header pipe. Applicant discloses no critical features to said pipe except that it can receive an outlet pressure sensor. A person of ordinary skill in the art would understand that tapping a header pipe is no different than tapping a water pipe in order to place a sensor. Both locations are on a water outlet side of the water heat exchanger and would require no different effort to physically place the sensor in either spot. Claims 1 and 12-15, as well as applicant’s specification only limit that the bypass valve is controlled so that the outlet pressure reaches a target value. There is no criticality or derivation disclosed for determining said target value. In light of this a person of ordinary skill in the art would understand that the target value would need to be predetermined based on system requirements and physical dimensions, including the location of the outlet sensor. A person of ordinary skill in the art would understand that any difference in the pressure readings caused by placement of the pressure sensor can be corrected by simply altering the target value to take this change into account, not requiring changes to the structure or control strategies used during operation.  Therefore a person of ordinary skill in the art would have found it obvious to modify the outlet pressure sensor of the combination of Dazai, Shibata, Ma and Matsumoto by moving it to a pipe extending from the water outlet side of the water heat exchanger and the water delivery header pipe as taught by Matsumoto, as a mere design choice, with the expectation of successfully controlling the opening of the bypass valve to reach the predetermined target value. (Examiner notes that once this modification is done the outlet pressure reading is no longer “directly” measuring a pressure of the bypass pipe, the water return header pipe, and the water delivery header pipe, meeting the limitations of Claim 12)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dazai, Shibata, Ma and Matsumoto as applied to claim 1 above, and further in view of Umeda et al (US2014/0260388, hereinafter referred to as Umeda).
With regards to Claim 16, the combination of Dazai, Shibata, Ma and Matsumoto discloses the refrigeration cycle apparatus of claim 1, but is silent towards the controller being configured to correct the present target value by converting a difference in an installation height into water pressure based on a positional relationship of the water heat exchanger, the water pipe connected to the water heat exchanger, the water return header pipe, the water delivery header pipe, and the open tank.
Umeda teaches a water chiller system (10, Fig. 1a) and a controller (20, Fig. 1a). Paragraph 142 teaches that the controller is configured to correct a pressure reading into an absolute pressure head by taking into account the installation height of the chiller and the corresponding atmospheric pressure. Paragraph 143 states that this allows the chiller to perform as intended even if installed at different heights. (Examiner notes that a person of ordinary skill in the art would understand that using a set value that is not corrected in the same way as the pressure readings would skew performance).
Umeda clearly teaches that it is known that changes is system installation height can affect pressure readings which affect performance. A person of ordinary skill in the art would find it obvious to modify the controller by configuring it to adjust pressure readings and target pressure based on the installation heights of the components, including the water heat exchanger, the water pipe connected to the water heat exchanger, the water return header pipe, the water delivery header pipe, and the open tank, as taught by Umeda, so that the system can operate as intended even with different installation heights. 
Response to Arguments
Applicant's arguments filed January 22nd, 2021 have been fully considered but they are not persuasive. With regards to applicant’s arguments against the Dazai reference, Claim 1 only recites that an outlet pressure sensor is provided on a “water outlet side of the water heat exchanger.” Examiner asserts that the outlet sensor of Dazai, is clearly on an outlet side of heat source device 1, which encompasses the water heat exchanger, since water circulation is interpreted as moving clockwise. Therefore the outlet pressure sensor as cited meets the claimed limitation. Furthermore the term “outlet” pressure sensor does not require the sensor to be placed directly after the heat exchanger only that it measures pressure post heat exchanger. Applicant’s comments directed towards the outlet temperature sensor are considered irrelevant in light of the above, as the controller clearly uses the outlet pressure sensor as cited and claimed to control the bypass valve. 
With regards to applicant’s arguments against the Ma reference, Examiner asserts the reference teaches that the makeup water pump, the load of the system and the pipes connecting them to the water heat exchanger are explicitly described as being provided at the same height. As identified by the applicant, paragraph 16 states the altitude of the pump is the same as the heating zone. The heating zone is interpreted as referring to the mine and is the load of the system. Paragraph 18 reads “the pipe pressure in the heating pipe 6, in the heating zone,” stating that the heating pipe 6 is in the heating zone, and thus interpreted as being at the same height as the mine and the pump 3.  Paragraph 16 states that pump is installed on the water inlet pipe 4 of the heat exchanger, meaning the pipe is also provided at the same height.  Paragraph 16 further states that the heat pump 5 is connected to the inlet pipe 4 and the heating pipe 6. Applicant’s arguments identify paragraph 4 of Ma as stating that the heat pump and water pump are currently installed at 180 meter elevation. However applicant has appeared to mistakenly identify these heights as the installation heights of the current invention. Paragraph 4 states that placing the water pump and heat pump at the height of 180 meters is what causes the high pressure difference resulting in poor heating circulation, and that adjusting the height of the water pump to be at the same elevation as the mine, as disclosed by the utility model content section, alleviates these deficiencies. Paragraph 4 does however teach that in practice the water pump and heat pump are installed at the same height. Therefore a person of ordinary skill in the art would be motivated to also place the heat pump at the same height as the mine, as not doing so would not alleviate the high pressure differential, and cancel out the benefits of moving the water pump. With this in mind examiner asserts that Ma teaches that the water pump, the heat pump, and the pipes connecting them and the mine are all placed at the same elevation, motivating a person of ordinary skill in the art to modify the system of Dazai by setting the water heat exchanger, a water pipe connected to the water heat exchanger, the water return header pipe, and the water delivery header pipe at a substantially equal height from the ground to achieve the same benefits taught by Ma. 
Examiner also adds that a person of ordinary skill in the art would readily understand the implications of height changes on a fluid circulation system as dictated by Bernoulli’s equation. Bernoulli’s equation is one of the basic relations understood by a person of ordinary skill in the art and is one of the first principles taught in thermodynamics and fluid dynamics courses, which are interpreted as required knowledge for a person in the art of water heater design. Bernoulli’s equation is as follows: 

    PNG
    media_image4.png
    96
    599
    media_image4.png
    Greyscale

With regards to applicant’s disclosure, the equal heights of the heat exchanger, headers and pipes connecting them are set to be the same so that the outlet pressure sensor can provide a single reading which can be used to gauge the performance of the heat exchanger and adjust the bypass valve accordingly. As an example the outlet pressure sensor reading is defined as P2 and the pressure at a point upstream of the pump is defined as P1. A person of ordinary skill in the art would readily understand that the simple modification of making the heights (h1 and h2) of the pipes in which the two points lie equal to each other, then the third term on both sides of the equation cancels out. This would result in a change in pressure across the heat exchanger (P2-P1) that can be determined using solely the change in kinetic energy of the system, which a person of ordinary skill in the art would understand is dictated not only by changes in speed but also the temperature of the fluid. This simple modification, which would be readily conceivable by a person with basic knowledge in the art, allows a user to determine pressure and kinetic characteristics at the outlet of the heat exchanger without having to consider the noise caused by changes in height and potential energy in the system. Since the setting of the pipes at equal heights is the physical manifestation of this theoretical modification, then that too is considered a simple and obvious modification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 4155        
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763